Citation Nr: 0522353	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-31 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a back disability has been received. 

2.  Whether new and material evidence to reopen a claim for 
service connection for a neck disability has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
December 1966.

In a December 1997 rating decision, the RO denied service 
connection, inter alia, for back and neck disabilities.  The 
veteran was notified of that decision that same month, but 
did not initiate an appeal.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision in which the RO determined that new and material 
evidence to reopen the claims for service connection for back 
and neck disabilities had not been received.  The veteran 
filed a notice of disagreement (NOD) in November 2001 and the 
RO issued a statement of the case (SOC) in August 2003.  The 
SOC reflects that the RO reopened each claim, but denied the 
claims on the merits.  The appellant filed a substantive 
appeal in September 2003. 

The veteran testified during two hearings on appeal:  before 
a Decision Review Officer (DRO), in February 2003, and before 
the undersigned Veterans Law Judge, via videoconference, in 
June 2005; the transcripts of both hearings are of record.

As noted above, the SOC reflects that the RO reopened each 
claim, but denied the claims on the merits.  The Board points 
out, however, that regardless of what the RO has done, the 
Board must address the question of whether new and material 
evidence has been received to reopen each claim because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claims as petitions to 
reopen, as on the title page.

The Board's decision reopening the claims for service 
connection for back and neck disabilities is set forth below.  
The matters of service connection for back and neck 
disabilities, on the merits are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the request to reopen the claims for service 
connection for back and neck disabilities has been 
accomplished.

2.  In a December 1997 rating decision, the RO denied the 
claims for service connection for back and neck disabilities.  
Although notified of the denial that same month, the veteran 
did not appeal the decision.

3.  Additional evidence associated with the claims file since 
the RO's December 1997 denial was not previously before 
agency decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for back and neck disabilities.


CONCLUSIONS OF LAW

1.  Since the December 1997 rating decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for a back disability have 
been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001).

2.  Since the December 1997 rating decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for a back disability have 
been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
request to reopen the claims for service connection for back 
and neck disabilities, the Board finds that all notification 
and development action needed to render a fair decision on 
that aspect of the appeal has been accomplished.

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

The veteran's claims for service connection for back and neck 
disabilities were previously considered and denied in a 
December 1997 rating decision.  As indicated above, the 
veteran was notified of the denial later that month, but did 
not initiate an appeal; hence, the denial of each claim is 
final based on the evidence of record.  See § 7105(b); 
38 C.F.R. §§ 20.302, 20.1103.  The veteran sought to reopen 
his claims in November 2000.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Pertinent to requests to reopen filed prior to August 29, 
2001, Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, November 20, 2000, 
the Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the December 1997 rating decision.  
Furthermore, for purposes of the new and material analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

Evidence of record at the time of the December 1997 denial 
consisted solely of the veteran's service medical records.  
These records indicate that the veteran first complained of 
back pain that was aggravated by physical exertion after one 
week of training.  X-rays of the spine revealed spina bifida 
occulta, which was then assessed as symptomatic.  A Medical 
Board report determined that the disorder existed prior to 
service and was not aggravated by service.  The veteran was 
determined to be unfit for duty due to the disability and was 
discharged from service.  The service records reflect no 
complaints, findings, or diagnoses related to his neck.

In the December 1997 rating decision, the RO determined that 
the veteran's spina bifida occulta was a congenital or 
developmental disability that was unrelated to service and 
not subject to service connection.  

Relevant evidence added to the record since the RO's December 
1997 rating decision includes treatment records from John F. 
Kennedy Memorial Hospital dated in June 1986; Philadelphia 
VAMC treatment records; private treatment records from Carol 
A. Ludolph, M.D., dated from June 1986 to January 2001; a 
transcript of a February 2003 hearing with a Decision Review 
Officer (DRO); and a transcript of a June 2005 video 
conference hearing.

The records from John F. Kennedy Memorial Hospital indicate 
the veteran sought treatment after he was beaten up.  X-rays 
of the cervical spine revealed a slight straightening of the 
normal orotic curve.  

Dr. Ludolph's treatment records note some complaints of 
cervical and back pain, but do not include any specific 
diagnoses.

The VAMC records include notations that x-rays taken January 
2001 revealed degenerative spondylitis with disc disease at 
C5-C6, and that x-rays taken in July 2002 revealed 
spondylotic changes at L5-S1.

The transcripts of hearings in February 2003 and June 2005 
include the veteran's testimony regarding injuries to his 
back and neck that he contends occurred in service.  He also 
described his neck and back symptoms and how they have 
affected him since service.

In this case, that the aforementioned evidence-particularly, 
the VA medical records-provides a basis for reopening the 
claims for service connection for back and neck disabilities.  
When the RO denied service connection for back and neck 
disabilities in December 1997, it did so on the basis that 
there was no evidence of neck problems or a back disability 
subject to service connection in service and because there 
was no evidence of back and neck disabilities after service.  
Hence, the Board finds that all of the evidence received 
since the December 1997 decision is new in the sense that it 
had not previously been considered by agency decision makers, 
and is not cumulative or duplicative of evidence previously 
considered.  Evidence that is also material, for the purposes 
of reopening the claims, is that which reflects diagnoses of  
current back and neck disabilities, and to the extent that it 
appears to support an important element of the claims (i.e., 
evidence of a current disability), is so significant that it 
must be considered to fairly decide the merits of the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
back disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156. 



ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a back disability 
has been received, the appeal is granted.  

To the limited extent that new and material evidence to 
reopen the claim for service connection for a neck disability 
has been received, the appeal is granted.  




REMAND

In light of the Board's conclusion that the claims for 
service connection for back and neck disabilities are 
reopened, the claims must be considered on a de novo basis.  
The Board also finds that additional development of the 
claims is warranted. 
 
As indicated above, the Board has reopened the claims on the 
basis of medical notations of x-ray findings of r neck and 
back disabilities referred to in later treatment records.  
However, the x-ray reports, themselves, have not been 
associated with the claims file.  Notably, there are no VAMC 
records in the claims file earlier than October 2002, or 
since February 2004.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain and associate with the claims file all 
outstanding pertinent VA medical records prior to October 
2002, and since February 2004, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2004).  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claims 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1); but see also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also request that the 
veteran furnish all pertinent evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2004).  The actions identified herein are 
consistent with the duties imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should obtain from the 
Philadelphia VAMC copies of all records 
related to treatment and/or evaluation of 
the veteran's back and/or neck prior to 
October 2002-to specifically include 
reports of x-ray in January 2001 and July 
2002-and since February 2004 to the 
present.  In requesting these records, 
the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
signed authorization to enable it to 
obtain any additional evidence not 
currently of record that is pertinent to 
either of the claims on appeal.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for a low back 
disability and for a neck disability, on 
the merits, in light of all pertinent 
evidence and legal authority.    

6.  If either benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112). 



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


